Order, Supreme Court, Bronx County (Di Fede, J.), entered February 9, 1981, denying the motion of defendant Byrne Brothers, Inc., for summary judgment, unanimously reversed, on the law, with costs and disbursements, and the motion granted. Without any opposition to the motion Byrne Brothers, Inc., established that it is a corporate entity separate and apart from Byrne Car and Leasing Co., Inc., the owner of the vehicle involved in the accident. While, admittedly, a Byrne Brothers’ employee was operating the vehicle at the time, he was not doing so in the course of his employment or in connection with any business of the employer. On this record no factual issue exists as to Byrne Brothers’ liability, and its motion for summary judgment should have been granted. Concur — Kupferman, J.P., Birns, Sandler, Sullivan and Carro, JJ.